Statutes — Amendments — Referendum — Initiative A statute which may not be changed by referendum can be amended by the initiative process. This power is reserved by the people in the Oklahoma Constitution, Article V, Section 2 The Attorney General is in receipt of your letter dated May 15, received by this office on June 10, 1968, wherein you state: "A particular provision of a bill passed during the recent legislative session is in need of change. I am of the impression that referendum is unavailable as a- means of effecting the needed change because the bill was passed with the emergency (Constitution, Article V, Section 2), but that the initiative process may afford a method of effecting the change (In re Initiative Petition No. 249, 222 P.2d 1032)" You ask the following question: "Is a statute which may not be changed by referendum susceptible of amendment by the initiative process?" Article V, Section 2
Constitution of Oklahoma provides in relevant part: "The first power represented by the people is the initiative, and eight per centum of the legal voters shall have the right to propose any legislative measure, and fifteen per centum of the legal voters shall have the right to propose amendments to the Constitution by petition, and every such petition shall include the full text of the measure so proposed. . . ." It is the opinion of the Attorney General that your question be answered in the affirmative. A statute which may not be changed by referendum because it carried the emergency clause, is susceptible of amendment by the initiative process. We use the word amendment merely because you use it in your question. As a matter of fact, you will note from the provisions of Article V, Section 2, supra, the initiative was the first power reserved to the people and with this process the people can propose any legislative measure or any constitutional amendment.  (W. J. Monroe)